Merrick, C. J.
Thére is a motion to dismiss the appeal in this case on two grounds.
It will be sufficient to notice only one of the grounds. The Clerk, in his attestation of the record, certifies, “ that the foregoing pages contain a full transcript of all the evidence adduced on the trial of said cause, as appears to me (him) of record.”
The answer contained a general denial, and the judgment purports to have been rendered upon proof; yet the transcript does not contain any evidence.
The case cannot be distinguished in principle from the case of Baham v. Livingston, II An. 604, where it was held in substance, in this form of appeal, that the Clerk should certify unqualifiedly, in conformity to Art. 896 C. P., that the transcript contains all the testimony adduced. If the Clerk cannot so certify, and there has been no statement of facts prepared, no bill of exception or special verdict taken, and no assignment of errors filed, the appeal must be dismissed. See also cases of Pargoud v. Pace, 11 An. 644, and Carpenter v. Reynolds, 3 An. 592.
It is, therefore, ordered, adjudged and decreed by the Court, that the appeal in this case be dismissed, at the costs of the appellant.